Case: 13-50162       Document: 00512449789         Page: 1     Date Filed: 11/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2013
                                     No. 13-50162
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALFONSO HUMBERTO GONZALEZ-MEDINA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-2027-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Alfonso Humberto Gonzalez-Medina appeals the sentence imposed for his
conviction for importation of 50 kilograms of more or marijuana. He contends
that his sentence is substantively unreasonable because it was greater than
necessary to accomplish the sentencing goals under 18 U.S.C. § 3553(a). The
district court sentenced him to 30 months of imprisonment, the bottom of his
advisory guidelines range, and three years of nonreporting supervised release.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-50162    Document: 00512449789     Page: 2   Date Filed: 11/21/2013

                                 No. 13-50162

      The substantive reasonableness of a sentence is reviewed under an
abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).
Because Gonzalez-Medina’s sentence was within his advisory guidelines range,
his sentence is presumptively reasonable. See United States v. Gomez-Herrera,
523 F.3d 554, 565-66 (5th Cir. 2008). Gonzalez-Medina first contends that the
presumption of reasonableness should not apply to within-guidelines sentences
calculated under U.S.S.G. § 2D1.1, the guideline which applies to drug offenses
such as his, because § 2D1.1 is not based on empirical data or sentencing
research. That argument is foreclosed under circuit precedent. See United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); United States v.
Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir. 2009).
      Next, Gonzalez-Medina argues that his 30-month sentence was
substantively unreasonable because § 2D1.1 lacks an empirical basis, he was a
first time offender with a limited role in a nonviolent drug crime, he became
involved in the drug operation because of financial difficulties, the collateral
consequences of his conviction included losing his Laser Visa card and becoming
subject to removal from the United States, and his age made it unlikely that he
would commit future crimes.
      The district court listened to Gonzalez-Medina’s arguments for a lesser
sentence but found that a 30-month sentence was appropriate.              “[T]he
sentencing judge is in a superior position to find facts and judge their import
under § 3553(a) with respect to a particular defendant.” United States v.
Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Gonzalez-Medina has
not shown that his sentence was an abuse of discretion. See id.
      AFFIRMED.




                                       2